BICE, C. J.
— On an appeal to tbe circuit court, from tbe judgment of a justice of tbe peace, when tbe sum claimed does not exceed twenty dollars, tbe cause must be tried by tbe court without tbe intervention of a j ury. It is not necessary to file any complaint or any plea. Code, §§ 2368, 2369. No complaint or plea was filed in this case; but tbe parties submitted tbe cause to the court, and adduced such evidence as they respectively thought proper to adduce ; and, after bearing all tbe evidence, tbe court gave judgment for tbe plaintiff, for ten dollars and costs. ’Whether tbe court erred in its judgment upon tbe evidence, it is impossible for us to say, because tbe bill of exceptions does not set forth all tbe evidence which was submitted to the court below. To have enabled us to revise that judgment, all tbe evidence should have been set out in tbe record. — Barnes v. Mobley, 21 Ala. 232; Shaw v. Beers, 25 Ala. 449.
Tbe record does not show any error, and tbe judgment must be affirmed.